Van Dusen, J.,
An appeal was taken by Mary W. Genn from the probate of the will. A petition for an issue was presented to this court, and a citation was issued and served upon all parties in interest, including Mary W. Genn as guardian of Georgianna W. Baxter, a feeble-minded person. A hearing was had and the appeal was dismissed. To this order no exceptions were filed, and the decree of dismissal became final.
Meanwhile, Mary W. Genn, individually and as guardian of Georgianna W. Baxter, a feeble-minded person, took two more appeals from the probate, and this is a petition to dismiss those appeals on the ground that the judgment of dismissal of the first-mentioned appeal disposed of all possible ground of contest as against all those who became parties thereto. The position thus taken is correct: Miller’s Estate, 166 Pa. 97; Davis’s Estate, 8 D. & C. 298.
The ground of appeal set forth in the petition for an issue was that there existed a codicil which should be probated together with the will. It is alleged in the answers filed to the present petition that it is now proposed to state other ground of appeal, though we are not informed what they are. But the dismissal of the first appeal disposes not only of the question raised, but all questions which might have been raised.
The prayer of the petition is granted, and the appeals from the decree of the register admitting to probate the last will and testament of Henry S. Weigle taken on October 14,1933, by Mary W. Genn and by Mary W. Genn, guardian of the estate of Georgianna W. Baxter, a feeble-minded person, are hereby dismissed; appellant, Mary W. Genn, to pay the costs.